 

Exhibit 10(h)

 

BANK OF AMERICA CORPORATION DIRECTOR DEFERRAL PLAN

 

Amendment Dated April 24, 2002

 

Bank of America Corporation (the “Corporation”) sponsors the Bank of America
Corporation Director Deferral Plan (the “Plan”). The following is an amendment
to the Plan adopted at the April 24, 2002 meeting of the Board of Directors of
the Corporation adding vesting provisions with respect to Stock Units consistent
with a similar amendment made to the Directors’ Stock Plan on April 24, 2002:

 

1.    The following new paragraph 5(l) is added to the Plan effective as of
April 24, 2002:

 

“(l)    Vesting of Stock Units.    For Stock Units credited to a Participant’s
Account under paragraph 5(c)(iii) above on or after April 24, 2002, except as
otherwise provided in this paragraph 5(l), such Stock Units shall not become
vested until the first anniversary of the date the related Annual Retainer Fee
would have otherwise been paid (or, if earlier, the date of the next annual
meeting of the stockholders of the Corporation) (the “Vesting Date”). If the
Participant ceases to serve as a Nonemployee Director before the Vesting Date
due to the Nonemployee Director’s death, or if there is a “Change in Control”
(as defined under the Stock Plan) prior to the Vesting Date, then the Stock
Units shall become fully vested as of the date of such death or Change in
Control, as applicable. If the Nonemployee Director ceases to serve as a
Nonemployee Director at any time for any reason other than death before the
earlier of the Vesting Date or a Change in Control, then the Stock Units shall
become vested pro rata (based on the number of days between the date the related
Annual Retainer Fee would have otherwise been paid and the date of cessation of
services divided by 365 days), and to the extent the Stock Units are not thereby
vested they shall be forfeited as of the date of such cessation of services.”

 

2.    Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

1



--------------------------------------------------------------------------------

 

BANK OF AMERICA CORPORATION

DIRECTOR DEFERRAL PLAN

 

As Amended and Restated Effective December 10, 2002

 

1.    Name:

 

This plan shall be known as the “Bank of America Corporation Director Deferral
Plan” (the “Plan”).

 

2.    Purpose and Intent:

 

The purpose of the Plan is to provide Nonemployee Directors with the opportunity
to defer some or all of their compensation received as directors of the
Corporation. It is the intent of the Corporation that amounts deferred under the
Plan by a Nonemployee Director shall not be taxable to the Nonemployee Director
for income tax purposes until the time actually received by the Nonemployee
Director. The provisions of the Plan shall be construed and interpreted to
effectuate such intent.

 

3.    Definitions:

 

For purposes of the Plan, the following terms shall have the following meanings:

 

“Accounts” of a Participant mean collectively the Participant’s Cash Account and
the Stock Account.

 

“Annual Retainer Fee” means the fee payable at each annual stockholders meeting
to Nonemployee Directors for their services as directors of the Corporation, a
portion of which is payable in cash and a portion of which is payable in shares
of Restricted Stock under the Stock Plan.

 

“Annual Stock Award” means the award of Restricted Stock made under Section 5(b)
of the Stock Plan (which replaces annual awards of stock options to Nonemployee
Directors under the Stock Plan and which is separate from the stock portion of
the Annual Retainer Fee).

 

“Board” means the Board of Directors of the Corporation.

 

“Cash Account” means the account maintained in dollars on the books of the
Corporation to record a Participant’s interest under the Plan attributable to
any Cash Compensation deferred by the Participant into the Cash Account pursuant
to paragraph 5(c)(ii) below, as adjusted from time to time pursuant to the terms
of the Plan.

 

“Cash Compensation” means each of the following: (i) the cash portion of the
Annual Retainer Fee, (ii) a Committee Chairperson Retainer Fee and (iii)
Meetings Fees.

 

“Claim” means a claim for benefits under the Plan.

 

“Claimant” means a person making a Claim.

 

 

2



--------------------------------------------------------------------------------

 

“Committee Chairperson Retainer Fee” means the annual retainer fee payable to
certain Nonemployee Directors of the Corporation for their services as
chairpersons of certain committees of the Board.

 

“Common Stock” means the common stock of the Corporation.

 

“Compensation Committee” means the committee of individuals who are serving from
time to time as the members of the Compensation Committee of the Board.

 

“Corporate Benefits Committee” means the committee of individuals who are
serving from time to time as the members of the Corporate Benefits Committee of
the Corporation.

 

“Corporate Personnel Group” means the group of employees designated as such from
time to time by the Corporation.

 

“Fair Market Value” of a share of Common Stock on any date means the closing
price of a share as reflected in the report of composite trading of New York
Stock Exchange listed securities for that day (or, if no shares were publicly
traded on that day, the immediately preceding day that shares were so traded)
published in The Wall Street Journal [Eastern Edition] or in any other
publication selected by the Plan Administrator; provided, however, that if the
shares are misquoted or omitted by the selected publication(s), the Plan
Administrator shall directly solicit the information from officials of the stock
exchanges or from other informed independent market sources.

 

“Meetings Fees” means the fees payable to a Nonemployee Director for attendance
at meetings of the Board and meetings of committees of the Board on which the
Nonemployee Director serves.

 

“Nonemployee Director” means an individual who is a member of the Board, but who
is not an employee of the Corporation or any of its subsidiaries.

 

“Participant” means a Nonemployee Director who has elected to participate in the
Plan as provided in paragraph 5(b) below.

 

“Plan Administrator” means the Corporate Personnel Group, or such other person
or entity designated as the “Plan Administrator” for purposes of the Plan by the
Compensation Committee.

 

“Plan Year” means the twelve (12) month period beginning January 1 and ending
December 31.

 

“Restricted Stock” means “Restricted Stock” as defined under the Stock Plan
(which includes both shares awarded as the stock portion of the Annual Retainer
Fee and shares awarded as part of the Annual Stock Award).

 

3



--------------------------------------------------------------------------------

 

“Stock Account” means the account maintained in Stock Units on the books of the
Corporation to record a Participant’s interest under the Plan attributable to
any Cash Compensation deferred by the Participant into the Stock Account
pursuant to paragraph 5(c)(ii) below and any Stock Compensation deferred under
the Plan, as adjusted from time to time pursuant to the terms of the Plan.

 

“Stock Compensation” means each of the following: (i) the stock portion of the
Annual Retainer Fee and (ii) an Annual Stock Award.

 

“Stock Plan” means the Bank of America Corporation Directors’ Stock Plan, as the
same may be amended from time to time.

 

“Stock Unit” means a unit having a value as of a given date equal to the Fair
Market Value of one (1) share of Common Stock on such date.

 

4.    Administration:

 

The Plan Administrator shall be responsible for administering the Plan. The Plan
Administrator shall have all of the powers necessary to enable it to properly
carry out its duties under the Plan. Not in limitation of the foregoing, the
Plan Administrator shall have the power to construe and interpret the Plan and
to determine all questions that shall arise hereunder. The Plan Administrator
shall have such other and further specified duties, powers, authority and
discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Plan Administrator may appoint such agents as
it may deem necessary for the effective performance of its duties, and may
delegate to such agents such powers and duties as the Plan Administrator may
deem expedient or appropriate that are not inconsistent with the intent of the
Plan. The decision of the Plan Administrator upon all matters within its scope
of authority shall be final and conclusive on all persons, except to the extent
otherwise provided by law.

 

5.    Operation:

 

(a)    Eligibility.    Each Nonemployee Director shall be eligible to
participate in the Plan.

 

(b)    Elections to Defer.    A Nonemployee Director may become a Participant in
the Plan for a Plan Year by irrevocably electing, on a form provided by the Plan
Administrator, to defer all or any portion of each of the following amounts
payable during the Plan Year, with separate deferral elections to be made for
each: (i) the portion of the Annual Retainer Fee payable in cash, (ii) the
portion of the Annual Retainer Fee payable in stock, (iii) any Annual Stock
Award, (iv) any Committee Chairperson Retainer Fee and (v) any Meetings Fees. In
order to be effective, a Nonemployee Director’s election to defer must be
executed and returned to the Plan Administrator on or before the date specified
by the Plan Administrator for such purpose. Such election must normally be made
prior to the beginning of the Plan Year to which the election relates. However,
the Plan Administrator, in its sole and exclusive discretion, may determine that
in certain circumstances an election may be made during a Plan Year if such
determination is not inconsistent with the intent of the Plan expressed in
paragraph 2 above.

 

4



--------------------------------------------------------------------------------

 

(c)     Establishment of Accounts.

 

(i)    The Corporation shall establish and maintain on its books a Cash Account
and a Stock Account for each Participant. Each Account shall be designated by
the name of the Participant for whom established.

 

(ii)    Any Cash Compensation deferred by a Participant shall be credited to the
Participant’s Cash Account or Stock Account as the Participant shall elect. The
election shall be made at the time determined by the Plan Administrator and on
the form provided by the Plan Administrator. A separate election directing
deferral to the Cash Account or Stock Account shall be permitted with respect to
each separate component of Cash Compensation being deferred. If no election is
made, any Cash Compensation deferred shall be credited to the Participant’s Cash
Account. To the extent any Cash Compensation is to be credited to a
Participant’s Cash Account, such amounts shall be credited to the Cash Account
as of the date the amounts would have otherwise been paid to the Participant. To
the extent any Cash Compensation is to be credited to a Participant’s Stock
Account, the Stock Account shall be credited as of the date the amounts would
have otherwise been paid to the Participant with the number of Stock Units equal
to the dollar amount of the deferral divided by the Fair Market Value of a share
of Common Stock on such date.

 

(iii)    Any Stock Compensation deferred by a Participant shall be credited to
the Participant’s Stock Account in a number of “Stock Units” equal to the number
of shares of Restricted Stock being deferred (including any fractional shares).
The Stock Units shall be credited to the Participant’s Stock Account as of the
date the shares of Restricted Stock would have otherwise been awarded under the
Stock Plan.

 

(d)    Account Adjustments: Cash Account.    As of the last day of each calendar
month, each Cash Account shall be adjusted for such month so that the level of
investment return of the Cash Account shall be substantially equal to the ask
yield of the most recent auction of 30-year Treasury bonds, as quoted for the
last business day of the immediately preceding calendar month in the Wall Street
Journal (Eastern Edition), or if such quotations are not available in the Wall
Street Journal, in a similar financial publication selected by the Plan
Administrator.

 

(e)    Account Adjustments: Stock Account.    Each Stock Account shall be
credited additional full or fractional Stock Units for cash dividends paid on
the Common Stock based on the number of Stock Units in the Stock Account on the
applicable dividend record date and calculated based on the Fair Market Value of
the Common Stock on the applicable dividend payment date. Each Stock Account
shall also be equitably adjusted as determined by the Plan Administrator in the
event of any stock dividend, stock split or similar change in the capitalization
of the Corporation.

 

(f)    Payment Options.    At the time a Participant first makes an election to
defer under the Plan, the Participant shall be given the opportunity to elect
one of the following payment options: (i) single cash payment, (ii) five (5)
annual installments or (iii) ten (10) annual installments. The election shall be
made in writing on a form provided by the Plan Administrator and must be
returned to the Plan Administrator before such date as specified by the Plan
Administrator. Such election shall be effective with respect to all amounts
deferred

 

5



--------------------------------------------------------------------------------

under the Plan by the Participant. If a Participant fails to duly elect a
payment option, the method of payment shall be the single cash payment. After
the initial deferral election, a Participant may elect a new payment option from
among the payment options listed above by submitting a new payment option
election to the Plan Administrator. The new payment option election shall be
made in writing on the form provided by the Plan Administrator. The payment
option election shall become effective on the one year anniversary of the date
the form is filed with the Plan Administrator, provided the Participant has
remained a Nonemployee Director continuously until that date. No additional
payment option election may be submitted during such one-year period. No new
payment election may shorten the period of time during which payments would have
been made in the absence of such election. Upon becoming effective, the new
payment option shall apply with respect to all amounts deferred under the Plan
by the Participant, including amounts deferred under the Plan before the
election became effective.

 

(g)    Single Cash Payment.    If a Participant to whom the single cash payment
method applies terminates services with the Corporation as a member of the
Board, such Participant’s Accounts shall continue to be credited with
adjustments under paragraph
5(d) and paragraph 5(e) above through December 31 of the calendar year in which
such termination of services occurred. The number of Stock Units in the Stock
Account as of such December 31 shall be converted to cash based on the Fair
Market Value of the Common Stock on such date, and such cash amount together
with the final Cash Account balance as of such December 31 shall be paid in a
single cash payment to the Participant (or to the Participant’s designated
beneficiary in the case of the Participant’s termination of services as the
result of the Participant’s death) by January 31 of the following calendar year.

 

(h)    Annual Installments.    If a Participant to whom the annual installments
method applies terminates service with the Corporation as a member of the Board,
the amount of such annual installments shall be calculated and paid pursuant to
the provisions of this paragraph 5(h). The Participant’s Accounts shall continue
to be credited with adjustments under paragraph 5(d) and paragraph 5(e) above
until the Accounts are fully paid out. The first installment shall be paid by
January 31 of the calendar year immediately following the calendar year in which
such termination of services occurred, and each subsequent installment shall be
paid by
January 31 of each subsequent calendar year. Each payment shall be equal to (i)
the sum of the Participant’s balance in each Account as of December 31 of the
calendar year immediately preceding the calendar year of payment, multiplied by
(ii) a fraction, the numerator of which is one and the denominator is the number
of installments remaining, including the current year’s payment. For purposes of
the preceding sentence, the balance of the Stock Account shall be equal to the
number of the Participant’s Stock Units as of each December 31 multiplied by the
Fair Market Value of the Common Stock on such date. In the event of the
Participant’s death, any remaining annual installments shall be paid to the
Participant’s designated beneficiary.

 

(i)    Other Payment Provisions.    Subject to the provisions of paragraph 5(j)
and paragraph 6 below, a Participant shall not be paid any portion of the
Participant’s Accounts prior to the Participant’s termination of services as a
member of the Board of Directors of the Corporation. Any payment hereunder shall
be subject to applicable payroll and withholding taxes. In the event any amount
becomes payable under the provisions of the Plan to a Participant, beneficiary
or other person who is a minor or an incompetent, whether or not declared
incompetent by a court, such amount may be paid directly to the minor or
incompetent

 

6



--------------------------------------------------------------------------------

person or to such person’s legal representative (or attorney-in-fact in the case
of an incompetent) as the Plan Administrator, in its sole discretion, may
decide, and the Plan Administrator shall not be liable to any person for any
such decision or any payment pursuant thereto. Participants shall designate a
beneficiary under the Plan on a form furnished by the Plan Administrator, and if
a Participant does not have a beneficiary designation in effect, the designated
beneficiary shall be the Participant’s estate.

 

(j)    Withdrawals on Account of an Unforeseeable Emergency.    A Participant
who is in active service as a member of the Board of Directors of the
Corporation may, in the Plan Administrator’s sole discretion, receive a payment
of all or any part of the amounts previously credited to the Participant’s Cash
Account (but not Stock Account) in the case of an “unforeseeable emergency.” A
Participant requesting a payment pursuant to this subparagraph (j) shall have
the burden of proof of establishing, to the Plan Administrator’s satisfaction,
the existence of such “unforeseeable emergency,” and the amount of the payment
needed to satisfy the same. In that regard, the Participant shall provide the
Plan Administrator with such financial data and information as the Plan
Administrator may request. If the Plan Administrator determines that a payment
should be made to a Participant under this subparagraph (j), such payment shall
be made within a reasonable time after the Plan Administrator’s determination of
the existence of such “unforeseeable emergency” and the amount of payment so
needed. As used herein, the term “unforeseeable emergency” means a severe
financial hardship to a Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that shall constitute
an “unforeseeable emergency” shall depend upon the facts of each case, but, in
any case, payment may not be made to the extent that such hardship is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise, or
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship. Examples of
what are not considered to be “unforeseeable emergencies” include the need to
send a Participant’s child to college or the desire to purchase a home.
Withdrawals of amounts because of an “unforeseeable emergency” shall not exceed
an amount reasonably needed to satisfy the emergency need.

 

(k)    Statements of Account.    Each Participant shall receive an annual
statement of the balance in the Participant’s Accounts.

 

(l)    Vesting of Stock Units.    For Stock Units credited to a Participant’s
Account related to a deferral of Stock Compensation under paragraph 5(c)(iii)
above, except as otherwise provided in this paragraph 5(l), such Stock Units
shall not become vested until the related “Vesting Date” under (and as defined
in) the Stock Plan. If the Participant ceases to serve as a Nonemployee Director
before the Vesting Date due to the Nonemployee Director’s death, or if there is
a “Change in Control” (as defined under the Stock Plan) prior to the Vesting
Date, then the Stock Units shall become fully vested as of the date of such
death or Change in Control, as applicable. If the Nonemployee Director ceases to
serve as a Nonemployee Director at any time for any reason other than death
before the earlier of the Vesting Date or a Change in Control, then the Stock
Units shall become vested pro rata to the same extent they would have become
vested under the provisions of the Stock Plan, and to the extent the Stock Units
are not thereby vested they shall be forfeited as of the date of such cessation
of services.

 

7



--------------------------------------------------------------------------------

 

6.      Amendment, Modification and Termination of the Plan:

 

The Compensation Committee shall have the right and power at any time and from
time to time to amend the Plan in whole or in part and at any time to terminate
the Plan; provided, however, that no such amendment or termination shall reduce
the amount actually credited to a Participant’s Accounts under the Plan on the
date of such amendment or termination, or further defer the due dates for the
payment of such amounts, without the consent of the affected Participant.
Notwithstanding the provisions of paragraph 5(f), in connection with any
termination of the Plan the Compensation Committee shall have the authority to
cause the Accounts of all Participants to be paid in a single cash payment as of
a date determined by the Compensation Committee or to otherwise accelerate the
payment of Accounts in such manner as the Compensation Committee shall determine
in its discretion.

 

7.    Claims Procedures:

 

(a)    General.    In the event that a Claimant has a Claim under the Plan, such
Claim shall be made by the Claimant’s filing a notice thereof with the Plan
Administrator within ninety (90) days after such Claimant first has knowledge of
such Claim. Each Claimant who has submitted a Claim to the Plan Administrator
shall be afforded a reasonable opportunity to state such Claimant’s position and
to present evidence and other material relevant to the Claim to the Plan
Administrator for its consideration in rendering its decision with respect
thereto. The Plan Administrator shall render its decision in writing within
ninety (90) days after the Claim is referred to it, unless special circumstances
require an extension of such time within which to render such decision, in which
event such decision shall be rendered no later than one hundred eighty (180)
days after the Claim is referred to it. A copy of such written decision shall be
furnished to the Claimant.

 

(b)    Notice of Decision of Plan Administrator.    Each Claimant whose Claim
has been denied by the Plan Administrator shall be provided written notice
thereof, which notice shall set forth:

 

  (i)   the specific reason(s) for the denial:

 

  (ii)   specific reference to pertinent provision(s) of the Plan upon which
such denial is based;

 

  (iii)   a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and

 

  (iv)   an explanation of the procedure hereunder for review of such Claim;

 

all in a manner calculated to be understood by such Claimant.

 

(c)    Review of Decision of Plan Administrator.    Each such Claimant shall be
afforded a reasonable opportunity for a full and fair review of the decision of
the Plan Administrator denying the Claim. Such review shall be by the Corporate
Benefits Committee. Such appeal shall be made within ninety (90) days after the
Claimant received the written decision of the Plan

 

8



--------------------------------------------------------------------------------

Administrator and shall be made by the written request of the Claimant or such
Claimant’s duly authorized representative of the Corporate Benefits Committee.
In the event of appeal, the Claimant or such Claimant’s duly authorized
representative may review pertinent documents and submit issues and comments in
writing to the Corporate Benefits Committee. The Corporate Benefits Committee
shall review the following:

 

(i)    the initial proceedings of the Plan Administrator with respect to such
Claim;

 

(ii)    such issues and comments as were submitted in writing by the Claimant or
the Claimant’s duly authorized representative; and

 

(iii)    such other material and information as the Corporate Benefits
Committee, in its sole discretion, deems advisable for a full and fair review of
the decision of the Plan Administrator.

 

The Corporate Benefits Committee may approve, disapprove or modify the decision
of the Plan Administrator, in whole or in part, or may take such other action
with respect to such appeal as it deems appropriate. The decision of the
Corporate Benefits Committee with respect to such appeal shall be made promptly,
and in no event later than sixty (60) days after receipt of such appeal, unless
special circumstances require an extension of such time within which to render
such decision, in which event such decision shall be rendered as soon as
possible and in no event later than one hundred twenty (120) days following
receipt of such appeal. The decision of the Corporate Benefits Committee shall
be in writing and in a manner calculated to be understood by the Claimant and
shall include specific reasons for such decision and set forth specific
references to the pertinent provisions of the Plan upon which such decision is
based. The Claimant shall be furnished a copy of the written decision of the
Corporate Benefits Committee. Such decision shall be final and conclusive upon
all persons interested therein, except to the extent otherwise provided by
applicable law.

 

8.    Applicable Law:

 

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of
Delaware.

 

9.    Miscellaneous:

 

A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant. The Plan shall be an unsecured, unfunded
arrangement. To the extent the Participant acquires a right to receive payments
from the Corporation under the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Corporation. Nothing contained
herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Corporation and any Participant. The Plan shall be
binding on the Corporation and any successor in interest of the Corporation.

 

9